                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

DERRICK GREATHOUSE,

          Plaintiff,

v.                              Civil Action No. 2:16-CV-6205

UNITED STATES OF AMERICA,

          Defendant.

                  MEMORANDUM OPINION AND ORDER

          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on April 19, 2019; and the magistrate judge

having recommended that the court find that plaintiff’s

complaint fails to state a claim upon which relief can be

granted inasmuch as the complaint is barred by the doctrine of

res judicata and that his application to proceed without

prepayment of fees and costs be denied as moot; and no objection

having been filed to the Proposed Findings and Recommendation,

it is ORDERED that the findings and recommendation made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted by the court and incorporated

herein.


          It is, therefore, ORDERED that the plaintiff’s

complaint be, and it hereby is, dismissed.   It is further
ORDERED that plaintiff’s application to proceed without

prepayment of fees and costs be, and it hereby is, denied as

moot.


          The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                       ENTER: May 10, 2019




                                2
